DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-9, 11-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20020099950).
Regarding claim 1, Smith teaches
A method for performing an executable code update, comprising: 
receiving, at a processing chip and via a secure network connection, the executable code update to executable code stored in a boot flash chip ([0006], “The BIOS for most modern motherboards is stored in Flash ROM”) coupled to the processing chip (Fig. 1 CPU); ([0009], “Whenever a new version of the code is made available, whether as a downloadable Internet file or on a removable medium”)
writing the executable code update to a portion of external memory coupled to the processing chip that is only accessible to immutable hardware (Figs. 1-3, Memory control logic, special purpose processor, and ROM) of the processing chip; ([0029],“The special purpose processor 302 accesses both a ROM 303 in which is stored the one-way algorithm and a local memory 304 in which the new code image and intermediate calculations performed by the special-purpose processor 302 can be stored and intermediate calculations can be stored as the special purpose processor 302 calculates a local key using the new code image stored in the local memory 304 and the one-way algorithm downloaded from the ROM 303.” Where the local memory is accessible only to the special purpose processor 302 but not the CPU 101 and is external to the CPU) and 
copying, via the immutable hardware, the executable code update from the portion of the external memory to the boot flash chip.(Claim 1, “ providing a memory controller having an embedded copy of the algorithm, said memory controller causing a tendered code set, which the computer system attempts to write into the modifiable memory, to be acted on by the embedded copy, thereby generating a local key; comparing the local key with the security key; allowing the contents of the modifiable memory to be overwritten only if the local key matches the security key.”)
Smith teaches downloading updates from an entity (OEM) but does not specifically mention it is a secure network. Trier teaches
via a secure network connection (Figs. 2-3, cols. 6-7, “the memory 214 may include an operating system and one or more application programs or services for implementing the features disclosed herein including at least an authentication module 218 and/or a secure information module 220. In some example, the authentication module 218 may be configured to authenticate the portable USB device 102 and/or requests from the portable USB device 102. In some examples, as noted above, the authentication module 218 may determine, based at least in part on a MAC address or IP address associated with the portable USB device 102, that the portable USB device 102 is authorized to access the requested firmware update or cryptographic keys. In which case, the authentication module 218 may indicate to the secure information module 220 that secure information may be provided to the portable USB device 102. In other examples, however, the MAC or IP address of the portable USB device 102 may be utilized by the authentication module 218 to identify that authentication credentials may be provided to the portable USB device 102. In this case, the authentication module 218 may provide the credentials to the portable USB device 102, and the portable USB device 102 may then utilize the credentials to access the secure content from the secure information module 220. As implied, the secure information module 220 may be configured to manage the secure information (e.g., the firmware updates and/or the cryptographic keys).”)
Smith and Trier are analogous art. Trier is cited to teach a similar concept of secure firmware updates.  Based on Trier, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Smith to use a secure network to download firmware updates.  Furthermore, being able to use a secure network improves on Smith by being able to provide security when downloading new firmware to the system and preventing code modification. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to provide security when downloading new firmware to the system and preventing code modification.
Regarding claim 2, Smith teaches wherein the method further comprises establishing the secure network connection between the processing chip and an external entity possessing a public portion of a key with which the executable code update is encrypted, wherein a private portion of the key is unique to the processing chip and is stored solely within the processing chip (Figs. 2 and 3 ALGO ROM). ([0025], “The developer of the updated code set can pass the updated code set through the algorithm and generate an encrypted code se. … Before the code can be written into the modifiable memory, the memory controller must pass the delivered code set through its embedded one-way function and compare the encrypted result with the delivered encryption.”)
Regarding claim 3, Smith teaches wherein the method further comprises establishing the secure network connection between the processing chip and an external entity possessing a public portion of a key with which the executable code update is encrypted, wherein a private portion of the key is unique to the processing chip and is stored solely within the processing chip. (Figs. 3 (ALGO ROM), [0025], “The RSA Algorithm may be used to implement the present invention in the following manner. The developer of the updated code set can pass the updated code set through the algorithm and generate an encrypted code set.” And [0029], “the special-purpose processor 302 can be stored and intermediate calculations can be stored as the special purpose processor 302 calculates a local key using the new code image stored in the local memory 304 and the one-way algorithm downloaded from the ROM 303. By performing all calculations related to the generation of a local key and comparing the local key with the security key within the memory controller 103B” where when using an RAS algorithm both a public and private key are used)
Regarding claim 8, Smith teaches wherein the method further comprises enabling, via software executing on a central processing unit (CPU) of the processing chip, the immutable hardware to perform the writing of the executable code update. ([0029], “The special purpose processor 302 accesses both a ROM 303 in which is stored the one-way algorithm and a local memory 304 in which the new code image and intermediate calculations performed by the special-purpose processor 302 can be stored”)
Regarding claim 9, Smith teaches wherein the method further comprises enabling, via software executing on a run-time programmable central processing unit (CPU) of the processing chip, the immutable hardware to perform the copying of the executable code update. ([0028], “If the two values are identical, the memory control logic 201 permits the processor to write the new code image into the modifiable memory 105.)
Regarding claim 11, Smith teaches wherein the copying of the executable code update comprises performing an integrity check on the executable code update. ([0028], “then compares the local key with the security key. If the two values are identical, the memory control logic 201 permits the processor to write the new code image into the modifiable memory 105.”)

As to claims 7, 12-13, Smith and Trier teach these claims according to the reasoning provided in claim 1.
As to claims 14-15, Smith and Trier teach these claims according to the reasoning provided in claim 2-3, respectively.
As to claims 19-20, Smith and Trier teach these claims according to the reasoning provided in claim 8-9, respectively.

Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Trier as applied to claims 1 and 13 above, and further in view of Reh (US 20110173457).
Regarding claim 4, Reh teaches wherein the method further comprises: securely booting one or more central processing units (CPUs) of the processing chip by the immutable hardware performing operations comprising: reading the executable code update from the boot flash chip; decrypting the read executable code update using the private portion of the key; and satisfying an initial instruction fetch of one of the CPUs with a portion of the decrypted executable code update. ([0018], “ After the encrypted firmware image has successfully been stored in the external nonvolatile memory 245 by the application 225, the wireless device 135 awaits a command from the HAN 125 to perform the load of the new firmware image into the internal memory 235. Once instructed to load the new firmware image into the internal memory 235, the bootloader 240 of the processor 225 reads the encrypted image from the external nonvolatile memory 245. In general, an OTA application relies on a bootloader to reprogram the processor with a new firmware image. Under existing methods for updating a wireless device application, which provide a firmware image to the bootloader in a final, decrypted format, the bootloader is designed in a relatively simple manner. Under the technology described herein, the bootloader 240 includes additional functionality that allows the bootloader 240 to decrypt an encrypted firmware image.”)
Reh, Smith and Trier are analogous art. Reh is cited to teach a similar concept of secure firmware updates.  Based on Reh, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Smith to decrypt the firmware updates before executing them on a processor.  Smith and Trier teach updated firmware which is encrypted and stored in a boot flash.  Reh teaches that it is necessary to decrypt the firmware for using it in the system. Based on the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious to one of ordinary skill in the art before the effective filing data of the invention it to have combined the prior art elements of encrypting updated firmware and loading it into the boot flash with decrypting the updated firmware to executed the code to yield predictable results.
As to claim 16, Smith, Trier, and Reh teach these claims according to the reasoning provided in claim 4.

Claim(s) 5-6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Trier as applied to claims 1 and 13 above, and further in view of Peterson et al. (US 9230112)
Regarding claim 5, Smith and Trier do not teach but Peterson teaches wherein the method further comprises excluding access by one or more central processing units (CPUs) of the processing chip to the portion of the external memory via an address map; and wherein the one or more CPUs are configured to be securely booted by the immutable hardware to execute code read from the boot flash chip. (col. 10 “boot ROM 228 boot code 229 is used to start a secure boot at power-up, namely to establish a “root of trust.” For this initial boot stage, CPU 306 of PS 300 executes such boot code 229 at 401 to load a FSBL 211 and to transfer control to such FSBL 211. FBSL 211 may be loaded to OCM 227. This transfer of control to FSBL 211 may be done without introducing malware or a back door. In other words, boot ROM code 229 hands off to FSBL 211 in a secure state. … an FSBL 211 and/or one or more SSBLs may move images from one memory location, such as in NVM 301, into another memory location, such as in RAM 304.” And col. 13, “Boot ROM code 229 may verify that a boot mode is authorized for a set of parameters specified. For example, if a BH specifies an execute-in-place (“XIP”) operation”)
Peterson, Smith and Trier are analogous art. Peterson is cited to teach a similar concept of secure firmware for booting.  Based on Peterson, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Smith to prevent the secondary cores in a multiprocessor system from having access to the primary cores’ boot code.  Smith and Trier teach booting firmware.  Peterson teaches having different partitions in a volatile memory for a multiprocessor system. Based on the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious to one of ordinary skill in the art before the effective filing data of the invention it to have combined the prior art elements of booting firmware from the with having different partitions for access by different cores. 
Regarding claim 6, Smith and Trier do not teach but Peterson teaches wherein the portion of the external memory is a first portion of a volatile memory and wherein the method further comprises including access by the one or more CPUs to at least another portion of the volatile memory via the address map. (Figs. 5, col. 10, “an FSBL 211 and/or one or more SSBLs may move images from one memory location, such as in NVM 301, into another memory location, such as in RAM 304.”)
Peterson, Smith and Trier are analogous art. Peterson is cited to teach a similar concept of secure firmware for booting.  Based on Peterson, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Smith to prevent the secondary cores in a multiprocessor system from having access to the primary cores’ boot code.  Smith and Trier teach booting firmware.  Peterson teaches having different partitions in a volatile memory for a multiprocessor system. Based on the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious to one of ordinary skill in the art before the effective filing data of the invention it to have combined the prior art elements of booting firmware from the with having different partitions for access by different cores. 

As to claim 17, Smith, Trier, and Peterson teach these claims according to the reasoning provided in claim 5.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Trier as applied to claims 1 and 13 above, and further in view of Potlapally et al. (US 9930051)
Regarding claim 10, Smith and Trier teach using a memory controller to initiate the copying of the executable code but do not specifically mention using a DMA.  Potlapally teaches wherein the enabling comprises issuing a command to a unified memory controller that causes the unified memory controller to set a state in a direct memory access (DMA) controller to perform the copying of the executable code update. (col. 12 lines 43-45, “In some implementations, the management module 410 may configure and setup the DMA for the firmware update module 420 to perform hot patching on certain memory locations for a device.”)
Potlapally, Smith and Trier are analogous art. Potlapally is cited to teach a similar concept of secure firmware updates.  Based on Potlapally, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Smith to use a DMA for moving firmware from one memory to another.  Smith and Trier teach updated firmware in a local memory and then transferred to the boot memory.  Potlapally teaches setting up the DMA for a firmware updated. Based on the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious to one of ordinary skill in the art before the effective filing data of the invention it to have combined the prior art elements of moving updated firmware from the local memory and to the boot flash to yield predictable results. 
As to claim 20, Smith, Trier, and Potlapally teach these claims according to the reasoning provided in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/           Examiner, Art Unit 2187                                                                                                                                                                                             
July 30, 2022

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187